ORIGINAL                                                                             03/25/2022

                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 22-0137

                                           OP 22-0137


 J.V.,                                                                           MAR 2 5 2022
                                                                              Bowen C,reenvvood
                                                                            Clerk of Suprerne Court
                                                                               State of Montana
               Petitioner,

         v.
                                                                       ORDER
 MONTANA EIGHTEENTH JUDICIAL
 DISTRICT COURT, HON. RIENNE McELYEA,
 Presiding,

               Respondent.


         Petitioner J.V., via counsel, seeks a writ of supervisory control to reverse the February
28, 2022 Order Granting Extension of Temporary Legal Custody until May 4, 2022 of the
Thirteenth Judicial District Court, Gallatin County, in its Cause No. DN-20-74-B.
         Having reviewed the Petition and the challenged Order, this Court deems it appropriate
to obtain a summary response. Therefore, in accordance with M. R. App. P. 14(7),
         IT IS ORDERED that the Eighteenth Judicial District Court and the State of Montana,
or both, are each granted twenty days from the date of this Order, to prepare, file, and serve a
response to the petition for writ of supervisory control.
         The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Eighteenth Judicial District Court, Gallatin County,
Cause No. DN-20-74-B, and the Honorable Rienne McElyea, presiding.
         DATED this 2S/Lday of March, 2022.


                                                    For the Court,


                                                    By
                                                                      Justice